Citation Nr: 0532189	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  02-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
joint disability associated with Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to March 
1981.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2000 
rating decision of the VA Regional Office (RO) in Detroit, 
Michigan.  The RO characterized the issue as a claim for an 
increased rating for Reiter's syndrome, but limited its 
consideration to just the joint manifestations of the 
service-connected syndrome, which have been rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5009.  (Other 
manifestations have been separately rated.)  Consequently, 
the Board will do likewise.  

This case was remanded by the Board in December 2004.


FINDING OF FACT

The joint manifestations associated with Reiter's syndrome 
are quiescent.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
joint disability associated with Reiter's syndrome are not 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.71a, Diagnostic Codes 5002, 5009 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to adjudicate 
the claim has been accomplished.  As evidenced by the 
statement of the case, and the supplemental statements of the 
case, the veteran and his representative have been notified 
of the laws and regulations governing entitlement to the 
benefit sought, and informed of the ways in which the current 
evidence has failed to substantiate the claim.  These 
discussions also served to inform him of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters to the veteran 
dated in November 2003, December 2004 and March 2005, the RO 
informed the appellant of what the evidence had to show to 
substantiate the claim, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claim, and what evidence VA would 
try to obtain on his behalf.  The letters also advised him to 
submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although the notice required by 
the VCAA was not provided until after the RO initially 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  He has had the benefit of a personal 
hearing, and extensive private clinical records have been 
received and associated with the claims folder.  The 
appellant has not indicated that there are any pertinent 
clinical records to be retrieved beyond what has already been 
sought by the RO.  The veteran was afforded VA examinations 
in March 2000 and March 2003.  The case was remanded for 
additional VA examination and other development in December 
2004.  Under these circumstances, the Board finds that 
further assistance is not necessary.  See 38 U.S.C.A. 
§ 5103A(a)(2).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2005). 

The veteran's entire history is reviewed when making 
disability evaluations.  See generally Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995); 38 C.F.R. §  4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that for 
joint disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§  4.40, 4.45 (2005) pertaining to functional impairment.  
The Court held that in applying these regulations, VA should 
obtain examinations in which the examiner determines whether 
the disability is manifested by weakened movement, excess 
fatigability, or incoordination.  These determinations are, 
if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any pain, weakened 
movement, excess fatigability, incoordination, etc.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt shall 
be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
it was observed that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

When a specific disability is not listed in the Rating 
Schedule, rating is done by analogy to a disability that is 
listed in the Rating Schedule.  38 C.F.R. § 4.20 (2005).

Service connection for Reiter's syndrome was granted by 
rating action dated in February 1982.  Reiter's syndrome is 
the triad of nongonococcal urethritis, conjunctivitis, and 
arthritis, frequently with mucocutaneous lesions; it is most 
commonly seen in males between the ages of 20 and 40.  Called 
also Fiessinger-Leroy-Reiter syndrome.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1296 (26th ed. 1994).  

The Board points out that the triad symptom complex of 
Reiter's syndrome has been separately rated by the RO.  As 
noted in the introduction above, this appeal concerns only 
the joint component of the syndrome that is evaluated by 
analogy to rheumatoid arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5002.  Chronic residuals of rheumatoid 
arthritis are evaluated on the basis of limitation of motion 
or ankylosis under the appropriate diagnostic codes 
pertaining to disability of the specific joint or joints 
involved.  Where the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate codes, an evaluation of 10 percent is assigned 
for each major joint or group of minor joints affected by 
limitation of motion.  These 10 percent evaluations are 
combined, not added, under diagnostic code 5002.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Ratings for active rheumatoid arthritis may not be 
combined with evaluations for residuals based on limitation 
of motion or ankylosis.  When there are disabling chronic 
residuals as well as active disease present, the higher 
evaluation will be assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005).  ( When the process is active, a 20 percent 
rating is warranted for one or two exacerbations a year in a 
well established diagnosis.  A 40 percent rating is assigned 
for symptom combinations productive of definite impairment of 
health objectively supported by examination findings, or 
incapacitating exacerbations occurring 3 or more times a 
year.  Diagnostic Code 5002.)

The veteran filed a claim for an increased rating for 
Reiter's syndrome in January 2000.  Thereafter, extensive 
private clinical records were received showing that he sought 
emergency room treatment in November 1998 after being 
involved in a motor vehicle accident.  The appellant's 
complaints included upper neck as well as low back pain.  
Diagnoses of acute cervical sprain and acute lumbar sprain 
were rendered.  

A clinical report dated in January 1999 from Port Huron 
Neurological Association noted that the veteran was seen that 
month for complaints of headaches.  History of an automobile 
accident in November 1998 was provided.  The veteran had 
stopped for an oncoming police car and was struck from behind 
by a vehicle traveling about 50 miles an hours.  It was 
reported that subsequent magnetic resonance imaging workup 
showed findings that included disc bulging at L5-S1 on the 
left, and nonspecific psoas muscle with decreased attenuation 
on the right at the L3 level.  Mild degenerative changes were 
observed on X-ray.  It was reported that review of systems 
was grossly positive for symptoms that included headaches, 
neck and back pain, facial and limb numbness, arm and leg 
weakness, incoordination, imbalance, joint pain and swelling.  
The examiner noted that past medical history included 
Reiter's syndrome in 1979 without recurrence.  

A comprehensive medical examination was performed disclosing 
objective findings that included significant paravertebral 
cervical muscle spasm with decreased range of motion on left 
side bending and rotation, disc bulging at L5-S1, and mild 
degenerative changes of the cervical spine on X-ray.  
Following examination, an impression was provided of 
recurrent cephalgia since the motor vehicle accident, which 
appears multifactorial in etiology. 

The clinical record reflects that the appellant received 
extended treatment and work-up for continuing neck and back 
pain during 1999.  In a clinical report dated in December 
1999 from Sports Pain Occupational and Rehabilitation 
Treatment (S.P.O.R.T.) Physicians, P.C, to Citizens 
Insurance, a history was provided to the effect that the 
veteran was in his usual health until November 1998 when he 
was involved in an automobile accident.  It was reported that 
he sought treatment the following day, was prescribed aspirin 
and advised to take the day off.  It was noted that 
approximately two days later his neck pain had become severe, 
and that he was experiencing dizziness and double vision and 
was subsequently followed extensively from a neurological 
standpoint.

It was reported that the veteran denied any prior neck-
related symptoms.  He related that in 1998, he had injured 
his low back after losing his footing while carrying a 
battery.  The appellant stated that he received chiropractic 
treatment for approximately two to three weeks and returned 
to work without problems thereafter.  It was noted that 
medical history also included Reiter's syndrome, but the 
veteran stated that he had had little problems with this 
since 1985.  

Employment history was recited and an examination was 
performed.  It was noted that the initial diagnostic 
impressions included low back pain with left S1 radiculopathy 
and herniated disc at L5-S1; neck pain with post-traumatic 
headache, status post acceleration-extension cervical injury.  
The examiner opined that by history, the problem as diagnosed 
was either caused by or significantly aggravated as a result 
of the November 1998 motor vehicle accident.  

In a letter to T. Akemi, MD., PC, dated in January 2000, the 
Michigan State Disability Determination Service indicated 
that the appellant had applied for Social Security disability 
benefits.  Clinical documentation pertaining to the Social 
Security disability determination is of record.

The appellant was afforded a VA examination in March 2000.  
The veteran provided a history of generalized joint pain and 
swelling in service for which he was admitted.  He related 
that he continued to have such symptoms after discharge from 
active duty, was once again hospitalized and diagnosed with 
Reiter's syndrome manifested by arthritis, epididymitis and 
iritis.  The veteran indicated that he improved over the 
course of time, but continued to have minimal arthritic 
symptoms every now and then, but more often during cold 
weather.  The veteran related that he was struck from behind 
in an automobile accident in 1998 and had developed back and 
neck pain that had increased in severity and worsened.  He 
said that he had stiffness in all joints, including the neck 
and back, and that he had limited his activities of daily 
living.  It was noted that he had worked as a heavy equipment 
operator after service until 1998, and that he had not been 
able to work since the automobile accident.  A comprehensive 
physical and joints examination was performed.  Following 
examination, diagnoses of a history of Reiter's syndrome with 
multiple joint pains, right calcaneal spur and bilateral 
femoral head spurs, and disc herniation, L5-S1 on the left, 
were rendered.  

M. L. McGee, M.D., of S.P.O.R.T. Physicians, PC wrote in June 
2002 that the veteran had been under his care for a variety 
of musculoskeletal problems since November 1999.  It was 
reported that he had recently had the opportunity to review 
the veteran's medical records from 1980 when he was admitted 
in service.  Dr. McGee related that while under his care, the 
veteran had continued to experience arthralgia affecting 
multiple joints, and that although his sedimentation rate had 
been borderline, the veteran had had elevated C reactive 
protein on multiple occasions.  It was the examiner's medical 
opinion that it was likely that the ongoing diffuse 
arthralgias of the distal upper and lower extremities were 
due to Reiter's syndrome, and that this condition contributed 
significantly to the veteran's overall functional disability.  
It was added that when the condition was active, joint 
involvement severely limited his ability to tolerate 
standing, walking, stooping, and squatting, as well as 
repetitive upper extremity activities.  

The veteran presented testimony in June 2002 to the effect 
that he had had problems with symptoms of Reiter's disease 
for more than 20 years, including generalized joint pain, 
that had contributed significantly to his current functional 
disability.

The veteran was afforded a VA joints examination in March 
2003 wherein he complained of multiple joint pain affecting 
the low back, hips, knees, ankles, and fingers, that had been 
persistent over the last six years.  Prior medical history 
was recited, including treatment for disabling joint pain in 
service and shortly thereafter, as well as the prior motor 
vehicle accident in the late 1990s.  The veteran was 
described as a healthy looking male and gave the impression 
that he was in pain.

A comprehensive joints examination was performed that 
revealed limitation of motion of the back as well as some 
subjective complaints of pain of the cervical spine.  All 
other joints, including the shoulder, knees, elbows, hands, 
wrists, hip, lower limbs and ankles were observed to be 
normal looking, and without loss of motion or neurologic 
deficit.  It was reported that that was no radiological 
evidence of arthritis of the multiple joints examined.  Blood 
examination revealed that the veteran's Wintrobe 
sedimentation rate was 24 MM with a reference range of -0-12.  
The rheumatoid factor was negative as was his ANA.  C-
reactive protein was negative but HLA-B27 antigen was 
detected.

Following examination, a diagnosis of multiple joint pain in 
the past, and history of Reiter's syndrome was rendered.  The 
examiner stated that the blood examination was suggestive of 
Reiter's syndrome because of the positive HLA-B27, but that 
C-reactive protein was negative at this time.  The examiner 
stated that "[i]t is my opinion that the symptoms 
attributable to the car wreck, as well as objective findings 
are mainly related to the spine. . . "  It was also the 
examiner's opinion that "solely on the basis of current 
manifestations of Reiter's syndrome, the veteran's ability to 
work [was] not impaired."

Pursuant to Board remand of December 2004, the veteran was 
afforded further VA examination, to include a more definitive 
opinion as to the extent of any symptoms related to Reiter's 
syndrome.  The appellant was evaluated by a physician outside 
of the VA system who noted that the claims folder was 
available for review.  The examiner presented a detailed and 
comprehensive medical history and chronology of the veteran's 
background and clinical course.  A physical examination was 
only remarkable for some limitation of motion of the lumbar 
and cervical spine.  Upon conclusion of the examination, the 
examiner stated that based on extensive review of the record, 
in addition to information obtained from the veteran and the 
findings on examination, there was no clear documentation of 
active Reiter's syndrome since approximately 1985.  The 
examiner stated that the veteran's "successful work history 
and the description of no functional limitation or pain 
limitations during 1985 up to the time of his accident 
support this."  It was found that current lumbar and 
cervical pain were consistent with underlying degenerative 
disease of the cervical spine and mechanical low back pain 
attributed to and compatible with the history of the motor 
vehicle accident in 1998.  The examiner noted that the 
clinical examination did not suggest any active connective 
tissue disease or inflammatory joint condition involving the 
knee, ankle, wrists or elbow, and that plain films did not 
support any joint surface-related erosions or disease 
reflective of an active connective tissue disease process.  

The veteran asserts that his service-connected Reiter's 
syndrome is symptomatic and is manifested by painful joints 
and arthralgias that substantially compromise his functional 
ability and repetitive movements.  He contends that the 
disability restricts his everyday activities, employment 
capacity and recreational pursuits, and is far more disabling 
than reflected by the currently assigned zero percent 
evaluation.  

The Board observes, however, that as indicated in the 
recitation of evidence above, although the veteran was shown 
to have marked symptoms of Reiter's syndrome during and after 
service, all of his symptoms appear to have largely resolved 
by 1985.  The Board points out in this instance that the 
record is silent for any reference to joint pain or skeletal 
disability after 1985 until the accident in 1998.  It is 
significant that when the appellant was treated in January 
1999 at Port Huron Neurological Associates after the November 
1998 motor vehicle accident, it was recorded that there had 
been a history of Reiter's syndrome many years before without 
recurrence.  The record reflects that the appellant himself 
was reported to have stated to his physician at S.P.O.R.T. 
Physicians, PC, in December 1999 that he had had little 
problems with Reiter's since 1985.  

The record reflects the appellant had no significant health 
problems and was working as a heavy equipment operator until 
the 1998 accident.  He subsequently developed severe back and 
neck pain and became unable to work.  Both his private 
physician at Port Huron Neurological Associates in January 
1999 and Dr. McGee in December 1999 attributed neck and back 
disability to the November 1998 accident.  Upon review of the 
record, VA examiners in March 3003 and May 2005 clearly 
indicated that the appellant had no objective findings or 
disability of multiple joints related to Reiter's syndrome.  
It was shown that he continued to have some limitation of 
motion of the neck and back that was attributed to 
degenerative joint disease or injury sustained in an 
automobile accident in 1998.  Dr. McGee later appeared to 
reverse his opinion and stated the appellant had continuing 
arthralgias of the upper and lower extremities related to 
Reiter's.  However, this opinion is not, in the Board's 
opinion, to be given much evidentiary weight in view of the 
substantial disability the veteran was reported to have 
incurred, including cervical and lumbar disc problems, from 
the automobile accident in November 1998.  Additionally, the 
diagnosis provided by the VA examiner in March 2000 of a 
history of Reiter's syndrome with joint pain is questionable, 
and appears to be based upon the veteran's reported history 
on that occasion of continuing arthralgias over the years 
that is clearly at odds with his prior reported history in 
the record.

The Board observes that some of the veteran's blood chemistry 
studies that have recently been obtained have been minimally 
reactive for signposts indicative of a connective tissue 
disease relationship.  However, such findings have not been 
found to translate into any overt or definitive chronic joint 
disability.  No arthritis of the multiple joints is currently 
shown on X-ray, nor is there any clinical indication of an 
active process.  The overwhelming clinical evidence of record 
demonstrates that the veteran has no objective symptoms of 
joint disability related to Reiter's syndrome, and that 
functional inability is unimpaired as a result thereof.  The 
condition is appears to be quiescent from a joint standpoint.  
Even the arthritis of the spine as shown on some radiological 
studies has not been attributed to the Reiter's syndrome.  A 
noncompensable evaluation must be assigned when the required 
residuals are not adequately demonstrated. See 38 C.F.R. 
§ 4.31 (2005).

The Board notes that because continuing neck and back 
dysfunction is not found to be related to service-connected 
disability, the tenets of DeLuca v. Brown, 8 Vet App 202 
(1995) relating to functional impairment due to pain are not 
applicable to the facts of this case.  

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for symptomatology 
associated with Reiter's syndrome may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b) (1).  However, as noted above, the Board finds no 
evidence that the appellant's joints are disabling due to 
Reiter's syndrome.  Therefore, the service-connected syndrome 
presents no unusual or exceptional disability picture as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
appellant has not offered any objective evidence of any joint 
symptoms due to the Reiter's syndrome that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of an extraschedular rating is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).

Under the circumstances, the Board finds that the zero 
percent rating currently in effect for the joint disability 
component of Reiter's syndrome adequately contemplates any 
and all disability associated with the service-connected 
disability.  For all the foregoing reasons, the weight of the 
evidence is against an evaluation in excess of the 
noncompensable rating assigned by the RO.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 4.7, 4.21 
(2005).


ORDER

An increased (compensable) evaluation for joint disability 
associated with Reiter's syndrome is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


